PETTIGREW,
concurs and assigns reasons.
| lAlthough I concur in the results, I do not agree with the majority’s narrow interpretation of a disciplinary action defined in Section 9.05 of the provisions of the Plan of Government of the City/Parish, Chapter 9, Personnel.
In my humble opinion, the second sentence of Section 9.05, which states, “disciplinary action,” must be read in context with the provisions of the previous sentence, which in part, provides “No member of the Classified Service shall be suspended for more than thirty days, reduced in rank or pay, or removed, except after....” (Emphasis added.) Regardless of how it happened, Ms. Bethley was removed from her position, and I believe this fits within the definition of “disciplinary action.”
I agree that we must identify the source of the district court and the court of appeal’s subject matter jurisdiction over a case such as this, but I am of the opinion we are confronted with a situation where we must specifically decide whether the Home Rule Charter or Plan of Government passed by the municipality can confer appellate jurisdiction to the district court and to our court. Section 9.05 does not mention our court, but it does mention the district court.